 INTERNATIONAL CHEMICALWORKERS341InternationalChemicalWorkersUnion,AFL-CIO-CLCandOffice and ProfessionalEm-ployees International Union,Local 17, AFL-CIO.Case 8-CA-6859November 17, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn July 12, 1972, Administrative Law Judge IAnne F. Schlezinger issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, International Chemi-calWorkers Union, AFL-CIO-CLC, Akron, Ohio,its officer, agents, and representatives, shall take theaction set forth in said recommended Order.,The title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER, Trial Examiner: Upon a chargeand an amended charge filed respectively on February 8and on March 6,1972,by Office and ProfessionalEmployees InternationalUnion, Local 17, AFL-CIO,referred to herein as the Charging Union, the GeneralCounsel, by the Regional Director for Region 8 (Cleve-land, Ohio), issued a complaint on March 10, 1972. Thecomplaint alleges in substance that International ChemicalWorkers Union, AFL-CIO-CLC, herein called the Re-spondent or the Respondent Union, made a promise ofbenefit to an employee if he would refrain from joining theCharging Union; threatened an employee with layoff if heengaged in activity on behalf of the Charging Union; andfailed and refused to recall Ryan C. Wise, an employeewho had been laid off for lack of work, to fill openingswhen they occurred, because of his membership in theCharging Union or other protected concerted activity; andthereby violated Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended. In its answer, duly filed,the Respondent admits that after the layoffs it recalled anemployee with less seniority, hired a new employee, anddid not recallWise; asserts that, while the immediatereason for the layoff of Wise was lack of work, he was notrecalled because his work record had not been satisfactory;and denies the commission of the alleged unfair laborpractices.Pursuant to notice, a hearing was held before the TrialExaminer at Akron, Ohio, on April 25, 1972. All partiesappeared at the hearing and were afforded full opportunityto be heard, to examine and cross-examine witnesses, andto introduce relevant evidence. Subsequent to the hearing,briefswere filed by the General Counsel and by theRespondent which have been duly considered.Upon the entire record in this case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent Union, the employer herein, is now,and has been at all times material herein, a labororganization which has more than 86,000 members in 400local unions throughout the United States and Canada.The annual dues remitted to its headquarters in Akron,Ohio, from local unions in various States of the UnitedStates and in Canada, total in excess of $300,000 a year.The Respondent remits insurance premiums annuallytotaling in excess of $50,000 directly to insurance compa-nies in States other than Ohio. Its membership consists forthe most part of employees in chemical industry plants thateither ship or receive products directly across State lines ofa value in excess of $50,000 annually. I find, as thecomplaint alleges and the Respondent in its answer admits,that the Respondent has been, at all times material herein,an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE CHARGING UNIONI find,as the complaint alleges and the Respondent'sanswer admits,thatOffice and Professional EmployeesInternationalUnion, Local 17, AFL-CIO, is a labororganization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The IssuesThe Respondent owns the Mitchell Building in Akron,which is occupied in part by the Respondent's headquar-ters and in part by various tenants. The Charging Unionwas the contractual representative of a unit of theRespondent's employees working in this building.Wisewas employed as a janitor in this building from June 25,1971, until his layoff on or about October 30, 1971. Thereis no contention that the layoff of Wise was discriminatory.TheGeneralCounsel contends, however, that JeanBuechler, themaintenance superintendent, who is anadmitted supervisor and agent of the Respondent, made a200 NLRB No. 55 342DECISIONS OF NATIONALLABOR RELATIONS BOARDpromise of benefit to Wise if he refrained from joining theCharging Union, threatened him with layoff if he became amember or engaged in activity on behalf of the ChargingUnion, and on or about January 10, 1972, failed andrefused to recall him when work was available because ofWise's membership in or activity on behalf of the ChargingUnion. The Respondent denies that any unlawful promiseof benefit or threat was made, and maintains that, whenwork became available subsequent to the layoffs, itrecalled an employee with less seniority than Wise andhired a new employee, and did not recall Wise, because hiswork had not been satisfactory.B.The Union RelationshipsThe Charging Union has since about 1954 represented aunit of the Respondent's office clerical and janitorialemployees.On November 22, 1971, the InternationalChemical Workers Representatives Union, an independentunion which was the contractual bargaining representativeof the Respondent's field staff, filed a petition for anelection in the unit represented by the Charging Union,which intervened in the election proceeding. On December29, the Acting Regional Director for Region 8 directedelections in separate units of office clerical and mainte-nance employees, and the elections were held on February10, 1972. The ballots were impounded because of chargesthat were filed, including those herein involved. The resultsof these elections had not been determined at the time ofthe instant hearing.The Charging Union had a collective-bargaining agree-ment with the Respondent, effective by its terms untilFebruary 16, 1972, which contained a union-securityprovision requiring employees to join the Charging Unionafter 30 days of employment. It was customary, however,for new employees of the Respondent to work 60 days of aprobationary period, and for the Respondent then torequest and be granted a 30-day extension of the effectivedate of the union-security provision, so that the probation-ary period extended to 90 days. Before the expiration ofthe 90-day period, the probationary employee was given aphysical examination, and at the expiration of the 90 dayswas required to join the Charging Union.At the time of the hearing herein, Thomas Boyle waspresident of the Respondent, John Gratz was secretary-treasurer of the Respondent and of the building corpora-tion, and Larry McKelvey was Gratz's assistant.' Gratzwas in charge of all personnel of the Mitchell Building,including the janitors. The janitors worked under theimmediate supervision of Buechler, who was the superin-tendent of the Mitchell Building and of other property ofthe Respondent in the area. Buechler, who reports to Gratzor to Gregg Barris, the Respondent's director of properties,hires and discharges maintenance employees subject topostapproval by Gratz. Matters arising under the Charging1Neither Boyle nor McKelvey was called as awitness.2Mary Boyle is not related to the Respondent's President Boyle.3Sommerfield admitted that while she heard of complaints and protestsabout failure to get premium pay in accordance with the contract,she hadno knowledge of any employee in fact failing to get such pay.4Itwas stipulated at the hearing that the following individuals werehired by the Respondent as maintenance employees on the dates indicated:Union's contract were taken up with the Respondent attimes byIrene Sommerfield,business representative of theChargingUnion,who has been associated with thatorganization since its inception in about 1954, and byMary Boyle, secretary to the Respondent's director ofcollective bargaining, who was a steward in the ChargingUnion.2Gratz testified that the Respondent's relations with theCharging Union were "Very good," while Sommerfield andMary Boyle maintained that this relationship was "Verypleasant until 1971." Both testified about problems thatarose in the maintenance department since the move intotheMitchell Building due in part to the fact, as testified bySommerfield, that the Respondent "did not want to paypremium pay for Saturdays although it was under theexistingcontract.Holidays-there was a problem onholidays-having people come in and not wanting to paypremium pay. It was just those kinds of things all thetime." 3 Sommerfield also testified that on August 17, 1971,she took up with Buechler a letter she had received, signedby employees in the maintenance department, regardingvariousmatters including hours and work on Saturdays,and that Buechler responded that he did not think the menshould get extra pay for Saturday, and that "I am not goingto have any Union tell me what to do."C.Respondent's Employment of WiseWise, who was attending college and paying his ownexpenses, had been employed for about a year in Foley'sRestaurant,where he became acquainted with Boyle,president of the Respondent. Wise testified that Boyle wasgoing to try to get him a job at B. F. Goodrich but thepersonnelmanager was out of town, and a job becameavailable in the meantime in the maintenance departmentof the Mitchell Building. Gratz, who testified that Boylerequested that Wise be hired "because he was a friend ofhis whom he had met in a restaurant and he was impressedwith him," checked with Buechler, who agreed he coulduse another janitor. Boyle called Wise to his office, whereWise met Gratz and Buechler. Buechler had Wise makeout an application, and told him about the job and theemployee benefits.He calledWise that evening, aThursday, andWise began work as a janitor in theMitchell Building on Friday evening, June 25, 1971. As twojobs were open at the time,James Sisler was hired as ajanitor on June 30.4 Gratz testified that Jesse McCollam, ajanitor, had been terminated because he came to workintoxicated on June 23,was sent homeby Buechler andtold to come back the next day in better condition, and"failed to report for several days; so, we let him go"; thatat the urging of the Charging Union's grievance committeetogiveMcCollam another chance, the Respondentreinstated him after both Wise and Sisler had been hired;and that "we decided to operate with the extra manGary Bartholomew, hired 6-14-71, suspendedfor week ending1-15-72Ryan Wise, hired 6-25-71, laid off 10-30-71James Sisler, hired6-30-71, laid off 10-30-71, recalled 1-10-72Paul Drope,hired 1-13-72, quit 4-21-72At the time of the hearing,Gratz testified,there were six maintenanceemployees, Drope,the seventh, having recently quit. INTERNATIONAL CHEMICALWORKERS343because, as employers, we didn't have any confidence thatMcCollam would last more than 30 days." In any event,Gratz testified, there was for a time considerable extrawork on building alterations for new tenants. It wasstipulated thatWise worked a 40-hour week during theentire period of his employment, on a 4:30 p.m. to I a.m.shiftMonday through Friday. His duties were to cleantenants' offices. He worked with another janitor, Bartholo-mew, a few weeks, and then was assigned to his own floor,and from time to time was reassigned to different floors.Wise continued as a full-time college student whileemployed by the Respondent.D.Wise'sWork PerformanceBuechler testified that there were many complaints aboutWise's work and that he often spoke to Wise about this,and Gratz testified that Buechler reported to him that Wisewas not doing his work properly. Wise admitted thatBuechler had mentioned to him that certain areas on hisfloor had not been adequately dusted, and that he hadreceived an oral reprimand, but he denied that he everreceived a written reprimand.The oral reprimand resulted from an incident in whichWise, during his 6 p.m. break, went to a tenant's office andtook two pieces of stationery and two envelopes from asecretary's desk, went to another tenant's office and typedletters to two car parts companies, and left the letters on ashelf in his closet where Buechler found them. AccordingtoWise, Buechler called him to the office that night, askedwhere he got the stationery, and Wise told him. He alsotestified that Buechler said it was strictly against the rulesto take anything from a tenant's office, that he toldBuechler he was sorry, it would not happen again, and hedid not realize it was so serious a matter, and that Buechlertold him, "You could be fired for this ... If anything likethis happens again, then you will lose your job." WilliamPfeiffer, one of the janitors,5 testified that he was told byBuechler about the stationery incident, that he took it uponhimself to go to the tenant whose stationery had beentaken and offer to reimburse him for it, but that the tenantrejected the offer and said it was not important. Wise andPfeiffer thought this incident occurred sometime in July1971.Buechler testified that he did not know why he went toWise's closet or why he "was up on a ladder or standing upon a sink or I was up high anyway," and saw theenvelopes; that he noted that they had a tenant's namecrossed out, Wise's name typed in, and were unsealed, sohe read the letters which were orders for car parts; and thathe went to the tenant's office and asked the secretary ifpermission had been given to use the envelopes, and then"took the letter and went down through all of the offices tofind out what typewriter had been used," and did find it;and that he "took it right up to Mr. Gratz' office to reportmy findings." Gratz testified that Buechler reported to himabout finding the envelopes in Wise's closet. Asked whatBuechler reported to him about this incident, Gratz madereferenceto tenants' reports of pilfering of office supplies,liquor, and otheritems,and that "there was not much wecould do about it. We could not prove anything." Askedagain what Buechler reported, Gratz stated that Buechlertraced the envelopes in question to one tenant's office, thetypewriter used to another tenant's office, and spoke toWise about the matter. He did not recall Buechler tellinghim what Wise said.The secretary in the office from which the envelopeswere taken testified, as a witness for the Respondent, withregard to complaints she made to Buechler aboutunsatis-factory cleaning work and about liquor, food, and otheritems taken from the office. She did not recall when or howoften she complained about these matters, but was sure sheand many other tenants complained frequently. The recordindicates that some of her complaints about thecleaningwere made before Wise was employed and some after Wisewas laid off. Some complaints she made directly to thejanitors,none of whose names she could recall. Shetestified that on one occasion Buechler showed her anenvelope on which her employer's name had been crossedout and asked her to identify it, that she said it was fromone of the desks in her office, and that that was her entireconversation with Buechler about it.The Respondent placed in evidence a memorandumfrom Buechler to Gratz, dated August 16, 1971, headed"RE: Ryan Wise" and "SUBJECT: Probationary Period,"and reading as follows: 6On or about July 15, 1971 Ryan Wise was late forwork. He called in and said that he would be late. Hewas met here in our parking lot by a detective, andthrough the grapevine I learned that he allegedly wasinvolved instealing amotorcycle. I do not know thedetails or particulars about this, but at this time amreporting it as a matter of record.Also, it has come to my attention that in the areaswhere Ryan has been working,small itemshave beenmissing. I am making this report but am not accusinghim of anything. I have no proof.The Respondent also placed in evidence a memorandumfrom Buechler to Wise, which is also dated August 16, withthe heading "RE: Cleaning" and "SUBJECT: Complaint,"and reading as follows:It has been called to my attention that the cleaning youhave been doing hasn't been up to par.Ihope that in the future I will have no furthercomplaints concerning the areas in which you work.Both memoranda indicate that copieswere sentto Boyle.Buechler apparently did not prepare a memorandumabout the envelope incident, and he and Gratz were unableto recallwhen it occurred. Buechler admitted that itoccurred in any event during Wise's probationary period,and he assumed that it was at some time after the "lastwarning" givenWise,which was the one about themotorcycle incident. As that "warning" and Buechler'smemorandum addressed to Wise are both dated August 16,Buechler assumed the envelope incident was at a later date5Pfeiffer,who began working for the Respondent on March2, 1970, was6Counsel forthe Respondent stated at the hearing that this documentaccused of drinking and leaving the building for extended periods, and waswas being placed in evidence not for the truth of its contents but only todischargedon January 10, 1972.He was working elsewhere at the time ofshow that such a report was madeto Gratz.the instant hearing. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDor,he testified, it would also have been brought up onAugust 16. There is no indication, however, that thememorandum about the motorcycle incident, addressedfrom Buechler to Gratz, was called to Wise's attention, andWise denied that he received the written reprimandaddressed to him from Buechler. Buechler, asked on cross-examinationby the General Counsel if he ever handed thismemorandum to Wise, testified as follows:A.My habit was putting it on their time cards-pin-ning it on with a paper clip.Q.You did not hand this to him directly; is thatcorrect?A. I do not recall handing it to him directly.He must have received it, or I would have followed upon it.Q.Do you know for a fact that he received it?A. I couldn't swear to it, no.Mary Boyle, recalled by the General Counsel as arebuttal witness, testified that it was the practice of theRespondent to submit to her as steward "any writtenreprimands evergivento any employees," and that she hadnever before seen the memorandum from Buechler toWise.Finally,Buechler admitted that he made oralcomplaints about the work not only to Wise but also toothermaintenance employees, and that "most of theemployees, from time to time, get such memorandums,"some more than one.E.Wise's Employee StatusGratz testified that on about September 5, 1971, afterWise and Sisler had worked about 60 days, he andBuechler decided they would retain Sisler, if there waswork available, at the end of his 90-day probationaryperiod. He also testified that they "had more pertinent andimportant discussionswith respect to Ryan Wise .. .Buechler talked to me first because we had this generalfeeling about what the tenants said and what his problemswere with Wise," and that both were concerned as to theeffect on Boyle "because he was a friend" of Wise. AsGratz further testified:So, we had to go in and tell Mr. Boyle about whatwas happening, and it became my feeling that wecouldn't put in Ryan Wise on permanently and that wedidn't want to deprive him of an opportunity to earnmoney because we thought he was going to school andwould be leaving and the job was running out and thatwould be it for Wise.The decision was we would keep Wise on as atemporary employee and not be concerned with theprobationary period.We would keep him on as atemporary employee, a part-time employee.We felt that, because of our need for the work-fromour experience,sometimeswe would bring in Manpow-er for several days-we would use him on that basisrather than Manpower and that that, in effect, it wasreally temporary although we referred to it as parttime .. .That was the only way the parttimecame in with mydiscussions withMr. Buechler,and, whether he gavethat same kind of information to Wise,I don'tknow.Gratz alsotestifiedthat heasked Buechler to explain toWise the decision to change his status to part time, andthatBuechler reported back thatWise agreed. Gratzadmitted,however,thatno report was made to theCharging Union of this decision to change Wise's status,although the Respondent,in accord with its practice, hadrequested,and been granted,a 30-day extension for Wiseafter he completed 60 days of the probationary period.Buechler testified that his discussions with Gratz aboutSisler andWise occurred because both employees wereapproaching the end of their probationary periods and "Iwanted to know if I should give them both a physical";that he and Gratz decided that Sisler would be given hisphysical examination and "would go on full time and jointheUnion";but that,after discussing the matter withBoyle,itwas agreed that Wise would not be put on fulltime and that Buechler should ask if Wise would agree tothose conditions.Buechler testified as to the reasons that"we didn't feel his character was quite up to par and yet itwasn'tenough to fire him right out. We didn'thave noconcrete evidence."Sommerfield testified that at about this time she metBuechler on the elevator and, at his suggestion, they wentto the coffeeroom,where they had the following conversa-tion:We were discussing Saturday work.Mr. Buechlerdidn't want to pay premium pay to the Saturday work,and he said, "I will only be able to use Ryan Wise onSaturdays."Isaid,"Why," and hesaid,"Because he won'tbelong to the Union. He is only part time."I said that I just learned he was working full time. Hesaid,"He is a student and working part time and can'tbelong to the Union."Iquestioned him further,and he said,"He will notbecame a member,"and he said,"If he does,I will haveto let him go. I do not want him to belong to anyunion."On the day after this conversation,Sommerfield,who triedunsuccessfully to reach Boyle and Gratz, discussed it onthe telephone with McKelvey,assistant toGratz, who saidhe would take it up with Boyle and Gratz as soon as hecould.Wise completed his 90-day probationary period onSeptember 27.When Wise and Pfeiffer went into Bue-chler's office on that day to punch the timeclock, Pfeiffernoticed on Buechler's desk two appointments for physicalexaminations,and called Wise's attention to the fact thatthey were for Bartholomew and for Sisler,and that therewas none for Wise who was senior to Sisler.Buechler atabout this time entered the office,and Pfeiffer asked himaboutWise'sphysical examination.Wise testified thatBuechler replied, "I was about to talk to Ryan about that,"and said further, "Well, Ryan, since you are a full-timestudent and the mostlikelyto quit first, you will stillcontinue to work the 40 hours but be considered a part-time employee . . . If you join the Union, I will have to let INTERNATIONAL CHEMICALWORKERS345you go because I have got too many men now." Pfeiffertestified to the same effect about this conversation.Buechler testified that no one else was present when hespoke to Wise as he never discussed such matters with anemployee in the presence of others; that "Pfeiffer probablywas in the office ahead of time, yes, but I probably askedhim to leave the office" in order to talk to Wise privately;that he was not able to remember whether or not Pfeifferwas there; and, finally, that "I would not dispute his[Pfeiffer's] testimony, no." Buechler also testified thattherewas no discussion at all at this time about theCharging Union and that he had no discussion with Wiseabout joining or not joining at any time after that. Buechlercontinued, however, as follows:A.When I told him we wasn't going to put him onfull time, I told him it would not be necessary for himto join the Union.Q.Did you tell him he would not be permitted to jointhe Union?A. I told him we wasn't going to have him join theUnion.Q.What do you mean?A.That we wasn't demanding him to join the Union.TRIAL EXAMINER: What did you actually tell himat the time?THE WITNESS: I told him we would keep him on atpart time status if he agreed and that we wasn't goingto have him join the Union.We wasn't going to give him a physical and, otherwise,I would have to leave him go at that time.He agreed to stay on as part time.Buechler maintained that Wise agreed to continue workingon these terms and that he so reported to Gratz, and Gratztestified that Buechler so reported to him. When pressed oncross-examination, however, as to whatWise said toindicate agreement, the only explanation Buechler gavewas that when "he said Wise would be considered a part-time employee,Wise asked why, and that was all heremembered that Wise said.F.Wise'sMembership in the Charging UnionOn September 27, Wise completed his 90-day probationand signed a membership card in the Charging Union. Hewas accompanied by Pfeiffer. Mary Boyle testified thatWise's membership became effective, and he went on thedues checkoff list, on September 27.Buechler testified that he was informed by one of thejanitors,Nitzsche, thatWise had joined the ChargingUnion, that he was "quite disturbed" because "I thoughtthat would put him on a full-time status, or I didn't knowwhat to think," that he went to see Mary Boyle to confirm"If Ryan joined the Union or not," that he told her "wewas only going to have him as a part-time employee," andthat he also went to see Gratz and "told him that Ryanjoined the Union." On the day after Wise became amember of the Charging Union, he and Buechler were inthe coffee shop before Wise began work. Buechler askedWise to come to his office where, as Wise testified,Buechler said, "I thought you and I had had anunderstanding that you would stay out of the Union afterthe 90 days probation," and he replied, "Well, in thecontract part time is 30 hours and under, and I can work40 hours; so, I am entitled to join the Union."Mary Boyle testified that after Wise became a member,Buechler came to her desk and the following conversationtook place:Well,Mr.Buechler came up just about as soon as Igot to work and was very upset about Ryan joining theUnion. He told me he couldn't do it because he was apart-time employee, and I in turn told him he couldn'tbe considered a part time because he worked 40 hoursand, according to our existing contract, the part-timeemployee worked under 30 hours.I pointed out the two probationary notices and thathe had gone the full 90 days that they could dischargehim and that the period had passed that he was,according to our contract, included in the Union.I told him, "You just can't point your finger atsomeone and say he is a part-time employee. We have acontract."Mary Boyle called Sommerfield and told her about thisconversation. Sommerfield then telephoned Buechler andtold him about Mary Boyle's call. According to Sommer-field, Buechler said, "I told Ryan Wise not to belong to theUnion, and I told you to tell him not to join the Union";she commented, "Why shouldn't he join? He has been here90 days"; and he responded, "I told you-I told him andyou to tell him not to join the Union at all." Sommerfieldalso testified, on cross-examination by the Respondent,that Buechler never objected to Sisler joining the Union orto any employee joining the Union other than Wise"Because he said he was part time and a student."Gratz testified that Buechler reported to hum that Wisehad joined the Charging Union; thatBuechler "wasconcerned about a lot of things with regard to the Unionand he had heard it and he came to me and said, `CanRyan Wise, as a part-time employee, join the Union?' ";and that he assured him Wise could do so. He also testifiedthat he did not consider that Wise was required to join"Becausehe was temporary."G.TheLayoff ofWise and SislerOn October 30, both Wise and Sister were called to theoffice and handed layoffnoticesby Buechler. According towises testimony, Buechler said at this time, "I am sorrythis has to happen but we have just got too many men, but,some time if the workload increases by mid December, wewill be calling you back." The notices, dated October 29and signed by Buechler, indicate copies went to T.E. Boyle,John Gratz, and Mary Boyle, and read as follows:Due to lack of work, we find it necessary to cut back onour maintenance personnel, consequently you will belaid off effective Friday, October 29, 1971.Should the workincrease at some laterdate, and youwere available, you would be considered for recall.Please turn in your keys, and any other ICWU propertythat you may have in your possession, to me.You will be paid one week's salaryin lieuof notice.I regret that this action is necessary. 346DECISIONSOF NATIONALLABOR RELATIONS BOARDGratz testified that on about October 13 or 14, before heleft on October 14 for a vacation of about 3 weeks followedby attendance at a conference, he and Buechler decidedthat the work would warrant reducing the maintenancecrew in a week or two, and that the two newest peoplewould be selected. Gratz also testified that the decision hadbeen made that "when the time came to lay them off, wecertainly were not going to call Ryan Wise back." He gaveas the reasons for this decision "the thing that concernedus the most-that we had this pilfering," and the incidenton the parking lot. He also testified, in regard to thepilfering reports, thatWise was not terminated before theend of his probationary period because "we didn't haveproof of who it was that was involved in any pilfering andwe just didn't see any reason to terminate him when weneeded a man." Gratz admitted, on cross-examination,that the only reports as to pilfering, prior to the decision tochange Wise's status to part time, were made by Buechler,that he did not know for a time which employee Buechlerwas referring to or whether more than one was involved,and that he never discussed this matter with Wise nor hadany conversation with Wise after the introductory meetingin Boyle's office. Gratz also testified that at one timeBuechler reported to him that the night crew was leavingearly, that someone was clocking them out at quitting time,that "at one time he reported that they were coming outand he saw Ryan Wise about to leave and, when he sawBuechler, he went back"; and that Buechler issued an"officialnotice" to all maintenance personnel datedOctober 27, 1971, stating that "anyone caught leavingbefore his proper quitting time, or caught clocking outanother person, will be discharged immediately." Gratztestified that he did not know of any other action taken inthis matter.When Buechler was asked the reason for the layoff ofWise, he answered "For lack of work." He testified furtherthat at the time of the layoff he had no intention to callWise back if work became available. Although the layoffletter stated otherwise, Buechler explained, in his testimo-ny, that identical letters were written for Sister and Wise;that there was a desire to avoid causing hard feelings inview of Wise's connection with Boyle7 and to avoiddamage to Wise's reputation; and that the layoff letters,although signed by Buechler, were written by someoneelse,possibly Barris or McKelvey. Buechler also testifiedthat'he did not say anything to Wise about recalling him,that "I let the letter speak for itself." Sisler, who wasrecalled to work, testified, however, as did Wise, thatBuechler told both of them they would be recalled if thework increased.H.Failure and Refusal to Recall WiseThe Respondent offered to put Sisler back to work inDecember. He refused as the work offered was on a part-time basis and he preferred to remain on unemploymentcompensation. Thereafter Sisler was offered his job backand he returned to work on January 10, 1972. Buechleralso hired a new man, Drope, for the late shift on January13, 1972. He had discharged Pfeiffer and McCollam andsought to fill the vacancies by recalling Sisler, hiringDrope, and on occasion during the period in questionusing personnel from Manpower.In December 1971 the Charging Union protested thatBuechler had brought in men from Manpower when two ofitsmembers,Wise and Sisler, were still on layoff. At ameeting with Gratz and McKelvey on about December 22,Gratz told the Charging Union's representatives that workhad been offered to Sisler, who was willing to come backon a full-time basis, but preferred to remain on unemploy-ment compensation than to return for part-time work.When Mary Boyle pointed out that Wise was senior to, andshould be considered ahead of, Sisler, Gratz maintainedthat the Respondent's reason for not recalling Wise wasconfidential. The Charging Union's committee urged thatsome explanation had to be given to the members. AsGratz testified, when pressed for "better reasons than theconfidential,"he told the committee of the pilferingproblem, after warning that the information must be keptconfidential as "we had no proof of it," and stated that "wewould not call him [Wise] back because, at that time, ithad stopped. We felt we would not call him back positivelyby December." Mary Boyle asked for something in writingto show the membership but this was never furnished. Shetestified that in this discussion Gratz referred to Wise as apart-time employee, to which she responded that she hadpreviously told Buechler that saying Wise was part-timedid not make it so because Wise had worked a 40-hourweek. The Charging Union filed a grievance with Boyledated January 13, 1972, alleging discrimination againstWise in recalling Sisler and using Manpower personnel,and not recalling Wise, when work was available. Boylereplied, in a letter dated January 17, that grievances filedon behalf of Wise, and of Bartholomew, McCollam, andPfeiffer,would not be considered because of failure tocomply with the contract procedures requiring that thesegrievances be presented in writing to Buechler and then toGratz before being presented to Boyle. There was noarbitration provision in the Charging Union's contract withthe Respondent.Wise, who has never been recalled by the Respondent,since his layoff was employed again at Foley's Restaurantand later at B. F. Goodrich, where he was working at thetime of the hearing.Gratz and Buechler both denied several times in theirtestimony that their actions regarding Wise had anythingto do with Wise's membership in the Charging Union.Buechler, who testified that this job was his first experiencewith union relationships, also testified that he has told themaintenance employees that "I felt they should have aseparate union from the girls upstairs and, if they didn'tbelong to any union at all, I thought the InternationalChemical Workers would treat them right. . . I felt theywould be treated right if they didn't belong to any union atall.",There is no evidence that Boyle, who was kept informed of the actionsofBuechler and Gratz regarding Wise, ever suggested any differenttreatment. INTERNATIONAL CHEMICALWORKERS347Concluding FindingsWise impressed me as a candid and reliable witness,whereas both Gratz and Buechler appeared evasive andunconvincing in the presentation of their testimony. Itherefore credit Wise where his testimony is in conflict withthat of Gratz and Buechler. I also credit Sisler, whosetestimony corroborative ofWise was against his owninterest as the less senior employee recalled from layoffahead of Wise. Further, I found Sommerfield and MaryBoyle,whose testimony was in large part undisputed,forthright and credible witnesses. Accordingly, on the basisof credited testimony, admissions by the Respondent'switnesses, and the record as a whole, I find that Buechlerdecided he would designate Wise as a part-time employeealthough Wise worked 40 hours a week and was a full-tuneemployee according to the contract terms. Buechler alsodecided, again contrary to the terms of the contract, thatthisprecludedWise from becoming a member of theCharging Union, which was the contractual representative.Accordingly, as he admittedly told Wise, "we would keephim on at part- time status if he agreed and that we wasn'tgoing to have him join the Union . . . and, otherwise, Iwould have to leave him go at that time." Buechler alsotold the Charging Union's representatives that Wise wasnot to become a member. Wise, despite Buechler's promiseto retain him if he did not join the Charging Union andthreat to let him go if he did, signed a card and wasadmitted to membership in the Charging Union. Thereaf-terBuechler laid off Wise for lack of work and said hewould recallWise if work became available. Buechler,however, failed and refused to recall Wise when workbecame available.While Wise admitted taking two pieces of stationery andenvelopes from one tenant and typing two letters on thetypewriter of another tenant, he promised never to engagein such conduct again, and it was treated as of noimportance by the tenant whose stationery was taken.There was admittedly no proof that the incidents ofpilfering to which Gratz and Buechler repeatedly madereference in their testimony were attributable to Wise, thatWise had any responsibility in the motorcycle incident, orthatWise's work was subjected to more criticism than thatof other maintenance employees. Moreover, the recordshows that the Respondent, while contending that Wisewas not reemployable when it could point specifically onlyto the stationery incident, retained or rehired employees inspite of absenteeism, intoxication, and other derelictions ofduty s Finally, the conduct to which the Respondentalludes in explaining its failure and refusal to recall Wiseoccurred during his probationary period. He was notterminated, however, until after he became a member oftheChargingUnion upon completion of his 90-dayprobation. In doing so, Wise disobeyed Buechier's direc-8 SeeN LR.B. v. Melrose Processing Co., 351F 2d 693 (C A 8), in whichthe Court commented that the fact that "employees guiltyof far moreseriousoffenses had not suffered the same fate . . , tendsto indicatediscriminationby the employer."9 SeeN.L R.B. v. Copps Corp,458 F.2d 1227 (CA. 7, April 1972),L H. C, Inc.,195 NLRB No. 181;Estee Moldand Die,Inc,196 NLRB No164.10 SeeN.L R B. v. Mira-Pak, Inc,354 F 2d 525, 527 (C.A5),Dobbstives,which were contrary to the contractual union-security provisions, that Wise was not to become a memberof the Charging Union.Accordingly, I conclude and find, on the evidence in itsentirety, that the Respondent promised to retain Wise if herefrained from joining the Charging Union; threatenedhim with -termination if he joined; laid him off with theintention not to recall him if work became available; and,when work became available, recalled an employee withless seniority thanWise and hired a new employee, butfailedand refused to recallWise, becauseWise haddisregarded the Respondent's promise and threat andbecame a member of the Charging Union. I am convinced,in all the circumstances of this case, and find, that thereasons asserted by the Respondent for its failure andrefusal to recallWise are unsupported by credible orprobative evidence; that to the extent they are based on hisstatus as a student, or on its designation of him as a part-time or temporary employee, they have no merit; 9 and thatthey are clearly pretextual.10 In conclusion, therefore, Ifind that the Respondent has discriminated with regard tothe terms and conditions of employment of Wise, andthereby, by making a threat and a promise of benefit tohim conditioned upon his membership in the ChargingUnion,has interferedwith, restrained, and coercedemployees in the exercise of the rights guaranteed inSection 7 of the Act, in violation of Section 8(a)(1) and (3)of the Act.11IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section8(a)(1)and (3) of the Act, I shall recommend that the Respondentbe ordered to cease and desist therefrom and from in anyothermanner infringing upon its employees' Section 7rights,12 and that it take certain affirmative action designedto effectuate the policies of the Act.As I have found that the Respondent failed and refusedto recall Ryan C. Wise from layoff in violation of Section8(a)(3) and (1) of the Act, I shall recommend that theRespondent be directed to offer Wise immediate recall tohis former job or, if it is no longer in existence, to asubstantially equivalent position, without prejudice to hisHouses,182 NLRB 675;Estee Mold and Die, Inc., supra.11N LR B. v. Texas Bolt Co.,313 F 2d 761 (C.A. 5), N.LRB. v. MelroseProcessingCo, supra, GreatAtlantic& Pacific Tea Co. v. N.LR.B.,354 F.2d707 (CA. 5);Harper & Row Publishers, Inc.,196 NLRB No. 50;NationalUtility Service, Inc.,196 NLRB No. 168;D. H.FarmsCo.,197 NLRB No.47.12N LR.B. v. Express Publishing Company,312 U.S. 416,437;N.LR.B.v Entwistle Mfg. Co.,120 F.2d 532, 536 (CA. 4). 348DECISIONSOF NATIONALLABOR RELATIONS BOARDseniority or other rights and privileges, and to make himwhole for any loss of earnings he may have suffered byreason of the discriminatory failure or refusal to recallhim,13 by payment of a sum of money equal to that whichhe would normally have earned as wages from the date onwhich Wise would have been recalled to work absent anydiscrimination against him 14 to the date on which theRespondent shall offer to recall him, less his net earningsduring said period. Backpay shall be computed in themanner prescribed in F.W. Woolworth Company,90 NLRB289, together with interest thereon at the rate of 6 percentper annum as set forth inIsis Plumbing & Heating Co.,138NLRB 716.Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent, International Chemical WorkersUnion,AFL-CIO-CLC, is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Office and Professional Employees InternationalUnion, Local 17, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By failing and refusing to recall Ryan C. Wise fromlayoffwhen work became available because of hismembership in the Charging Union, the Respondent hasdiscriminated in regard to the hire and tenure of itsemployees, in violation of Section 8(a)(3) and (1) of theAct.4.By promising to retain Wise if he refrained fromjoining the Charging Union, and by threatening toterminate him if he joined, the Respondent has interferedwith, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act, in violationof Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 15ORDERThe Respondent,International ChemicalWorkers Un-ion,AFL-CIO-CLC, Akron,Ohio, its officers,agents, andrepresentatives,shall:1.Cease and desist from:(a)Failing or refusing to recall Ryan C. Wise or anyother employee from layoff when work becomes available,or otherwise discriminating against its employees in regardto their hire or tenure of employment, in order todiscourage membership in or activity on behalf of Officeand Professional Employees International Union, Local17, AFL-CIO, orany other labor organization.(b)Making promises of benefit or threats of reprisal toits employees in order to induce or coerce them into givingup their membership in or activity on behalf of Office andProfessionalEmployees International Union,Local 17,AFL-CIO.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer Ryan C. Wise immediate recall to his formerjob or, if it is no longer in existence, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for anyloss of earnings he may have suffered by reason of thediscrimination against him in the manner set forth in thesection of this Decision entitled "The Remedy."(b)Notify Ryan C. Wise, if at present serving in theArmed Forces of the United States, of his right to fullreinstatement, upon application, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c) Post at its headquarters in Akron, Ohio, and all placeswhere notices to its employees are customarily posted,copiesof the attached notice marked "Appendix." 16Copies of said notice, on forms provided by the RegionalDirector for Region 8, after being duly signed by theRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter.Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 8, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.1713Estee Mold and Die, Inc., supra.14Sister,who was laid off at the same time as Wise and had less senioritythanWise, was recalled and returned to work on January 10, 1972. Therecord shows, however, that prior theretoSisterwas recalled for part-timework but rejected it, and that the Respondent used some Manpowerpersonnel during this period. I shall, therefore, leave the date on which Wisewould have been recalled on a nondiscriminatory basis for determination atthe compliance stage of this proceeding or, if agreement is not reached onthis matter, in a backpay proceeding.15 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall,as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and order, and all objections thereto shall bedeemed waived for all purposes.16 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."17 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read:"Notify theRegional Director for Region 8, in writing,within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT fail or refuse to recall Ryan C. Wise orany other employee from layoff when work becomes INTERNATIONAL CHEMICAL WORKERSavailable, or otherwise discriminate against our em-ployees in regard to their hire or tenure of employment,in order to discourage membership in or activity onbehalf of Office and Professional Employees Interna-tional Union, Local 17, AFL-CIO.WE WILL NOT make promises of benefit or threats ofreprisal to our employees in order to induce or coercethem into giving up their membership in or activity onbehalf of Office and Professional Employees Interna-tionalUnion, Local 17, AFL-CIO, or in any othermanner interfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteed in Section 7of the National Labor Relations Act.WE WILL offer Ryan C. Wise immediate recall to hisformer job or, if it is no longer in existence, to asubstantially equivalent position, without prejudice tohis seniority and other rights and privileges, and WEWILL pay him for any loss of earnings he may havesuffered as a result of our discrimination against him,together with interest thereon at 6 percentperannum.DatedBy349INTERNATIONAL CHEMICALWORKERS UNION,AFL-CIO-CLC(Employer)(Representative)(Title)WE WILL NOTIFY Ryan C. Wise, if at present servingin the Armed Forces of the United States, of his rightto full reinstatement, upon application, in accordancewith the Selective Service Act and the UniversalMilitary Training and Service Act, as amended, afterdischarge from the Armed Forces.Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 1695 Federal OfficeBuilding, 1240 E. Ninth Street, Cleveland, Ohio 44199,Telephone 216-522-3725.